This case is companion to Lockhart v. American Mutual Life Insurance Co., 194 S.W.2d 285, this day decided, and is ruled by the decision in that case. The two cases differ only in that the Lutheran did not convert to a level premium life insurance company until 1938, and the taxes demanded and paid into the State Treasury cover only 1938 and subsequent years.
The opinion in No. 9559 is adopted and made a part of this opinion; and for the reasons therein stated, the trial court's judgment is affirmed.
Affirmed.